Citation Nr: 1631186	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right knee disorder.

3. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to November 1969.

This matter comes before the Board (Board of Veterans Appeals) from a November 2009 rating decision in which the above Regional Office (RO) of the Department of Veterans Affairs (VA), in pertinent part, denied service connection for hypertension, right knee arthritis, and lumbar spine degenerative disc disease, and found that new and material evidence had not been submitted to reopen the claim for service connection for left knee arthritis.  


FINDING OF FACT

In a January 2016 letter, the Veteran expressed his desire to withdraw his appeals of the claims for service connection for hypertension, a right knee disorder, and a lumbar spine disorder, and the claim to reopen the claim for service connection for a left knee disorder. 


CONCLUSION OF LAW

The appeal of the issues of the claim for entitlement to service connection for hypertension, a right knee disorder, and a lumbar spine disorder, and the claim to reopen the claim for service connection for a left knee disorder have been withdrawn, and the appeals are dismissed.  38 U.S.C. §§ 7105(b), (d) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASIS FOR FINDING AND CONCLUSION

In a January 2016 a letter, received after certification of the issues to the Board, the Veteran advised VA that he wished to withdraw his appeals his appeals of the claims for service connection for hypertension, a right knee disorder, and a lumbar spine disorder, and the claim to reopen the claim for service connection for a left knee disorder.  The Board finds that this withdrawal is valid, and these issues are no longer on appeal.  38 C.F.R. 20.204.  Given the withdrawal of these issues, the Board no longer has jurisdiction to review them and the appeals as to these issues are hereby dismissed.


ORDER

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for a right knee disorder is dismissed.

The appeal as to whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left knee disorder is dismissed.

The appeal for service connection for a lumbar spine disorder is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


